DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 September 2022 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-8 and 13-18 are withdrawn from consideration as being directed to a nonelected invention.  Claims 9-12, 19 and 20 have been considered on the merits.
	Rejections not repeated from the previous Office Action are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nunn et al. (US Publication No. 2014/0186884) in view of Geneseq Accession No. AXR32122 (published 26 November 2009).
Nunn et al. describe xylose isomerases for use in microorganisms that ferment xylose (abstract; paragraphs [0007]-[0026]).  Nucleic acids encoding the xylose isomerase can be incorporated into a suitable host cell such as bacteria or yeast such as Saccharomyces cerevisiae (paragraphs [0028], [0072]-[0077]).  The microorganism may also overexpress a xylulose kinase such as XKS1, a transaldolase such as TAL1, and a transketolase such as transketolase 1 (TKL1) and/or transketolase 2 (TKL2) (paragraphs [0029],  [0093]-[0096]; Figure 8).  The microorganism can be use to ferment a xylose containing medium, including one containing lignocellulose or a hydrolysate thereof, to a desired product such as ethanol (paragraphs [0032], [0115]-[0117])).
Nunn et al. do not describe the use of a microorganism which overexpresses a xylose isomerase encoded by a nucleic acid sequence having at least 80% sequence identity with SEQ ID NO: 21.
Geneseq Accession No. AXR32122 describes a xylose isomerase gene from Thermotoga neapolitana which has 100% sequence identity with SEQ ID NO: 21.
It would have been obvious to one of ordinary skill in the art to have overexpressed the xylose isomerase gene described by Geneseq Accession No. AXR32122 in the microorganism of Verhoeven et al. because it would have been the simple substitution of one known element for another to obtain predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652